UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6897


RICARDO FISHBOURNE, a/k/a Ricardo Fishburne,

                    Plaintiff - Appellant,

             v.

FEDERAL BUREAU OF INVESTIGATION; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS; INTERNAL REVENUE SERVICE;
SOUTH CAROLINA LAW ENFORCEMENT DIVISION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:20-cv-01480-TMC)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo Fishbourne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo Fishbourne appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Fishbourne’s civil complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Fishbourne v. FBI, No. 8:20-cv-01480-TMC (D.S.C. May 28,

2020). Fishbourne has filed in this court a motion for compassionate release. We deny the

motion because Fishbourne is not in federal custody. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2